Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 3, 2020 has been entered.  Claims 1-6 and 8-15 are currently pending.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen et al. (US 2016/0015403, hereinafter “Nguyen”).  Regarding claim 1, Nguyen discloses the invention substantially as claimed including a catheter (300) positionable within a body vasculature (340) (Figs 6-7; para [0050]), the catheter comprising an expandable body (310) (para [0045]) formed from a wire braid (para [0046] – “Stent 310 may include any appropriate self-expanding mesh or coil structure. For example, stent 310 may include a braided or twisted lattice of wire(s)”), said expandable body having a distal end opening into a lumen when said expandable body is expanded (see annotated Fig 6 below) and at least one balloon (330) attached to said distal end of said expandable body (para [0048] – attached via coating 320 or directly attached via any appropriate mechanism including adhesives) and being configured for at least partially closing an opening at said distal end when inflated (Fig 7; para [0051] – “Inflation of balloon 330 closes the distal end or narrows a diameter of stent 310 such that the stone 330 is preventing from exiting stent 310”).
[AltContent: textbox (Open Lumen/distal end opening)]
[AltContent: arrow][AltContent: rect][AltContent: textbox (Opening pinched closed)][AltContent: connector][AltContent: textbox (Balloon surrounds distal end of stent)][AltContent: arrow][AltContent: connector][AltContent: textbox (Balloon inflates into the lumen)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    672
    539
    media_image1.png
    Greyscale

	Regarding claim 2, wherein said expandable body (310) is self- expanding (para [0046]).  
balloon may be toroidal shaped).  
	Regarding claim 4, wherein said balloon (330) is configured to inflate into said lumen (see annotated Fig 7 above; para [0051] – “Inflation of balloon 330 closes the distal end or narrows a diameter of stent 310 such that the stone 330 is preventing from exiting stent 310”).  
	Regarding claim 8, wherein said wire braid (310) is at least partially covered (Figs 6-7; para [0047] - coating or covering 320).  
	Regarding claim 9, wherein inner and outer surfaces of said braid (310) are covered (covered (Figs 6-7; para [0047] - coating or covering 320).  
	Regarding claim 10, wherein said cover (320) enables said expandable body (310) to apply suction (suction is fully capable of being applied to the expandable body, wherein the cover – which may be formed of silicon as discussed in para [0047] – would cover openings of the expandable body and allow a suction force to travel therethrough.  It is noted the vacuum or suction source is not positively claimed.).  
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2016/0015403), as applied to claim 1 above, further in view of Schatz (US 5,868,753, hereinafter “Schatz”).  Nguyen discloses the invention substantially as claimed, as shown above, including a balloon (330) configured to inflate into the lumen of the distal end of the expandable body (see annotated Figs 6-7 above; para [0048, 0051]). However, Nguyen fails to specifically teach an inner surface of said balloon facing said distal end is fabricated from a material more compliant than that of an outer surface of said balloon. Schatz discloses a similar catheter with an inflatable balloon disposed at the distal end forming a chamber (44) (Figs 4-5). . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2016/0015403), as applied to claim 1 above.  Nguyen discloses the invention substantially as claimed, as shown above.  However, Nguyen fails to disclose the diameter of the expandable body when expanded.  In an alternate embodiment, Nguyen teaches parameters of the device may be adapted the size of the body lumen into which the device is inserted and/or the size of the material to be removed (para [0026]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen such that the expandable body was about 2 to about 6 millimeters in diameter when expanded for the purpose of being customized to the particular use of capturing emboli within a particular vessel or another desired use requiring the claimed diameter and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 11 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2016/0015403), as applied to claim 1 above, further in view of Aklog et al. (US 2013/0304082, hereinafter “Aklog”).  
Regarding claim 11, Nguyen discloses the invention substantially as claimed, as shown above, but fails to disclose a vacuum source as claimed.  Aklog discloses a similar catheter for retrieving material from a body lumen (Figs 6A-F) and teaches “Suction or negative pressure may also be applied to facilitate the extraction of a clot or clot material. The device may further comprise a suction element coupled to the proximal hub of the device to apply suction through an inner lumen of the inner shaft and/or the inner lumen of the outer shaft.” (para [0011]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen to further comprise a vacuum source in communication with the lumen of the expandable body (310) for the purpose of enhancing the capture of the material (350).   
	Regarding claim 12, Nguyen discloses the invention substantially as claimed including a method for retrieving material (350) from a body lumen (340) (Figs 6-7; para [0050-0051]) comprising: (a) positioning within the body lumen a catheter (300) including an expandable body (310) (para [0045]) having a distal end opening into a lumen (see annotated Fig 6 above) when said expandable body is expanded and at least one balloon (330) attached to said distal end of said expandable body (para [0048] – attached via coating 320 or directly attached via any appropriate mechanism including adhesives) and being configured for at least partially closing an opening at said distal end when inflated (Fig 7; para [0051] – “Inflation of balloon 330 closes the distal end or narrows a diameter of stent 310 such that the stone 330 is preventing from exiting stent 310”); (b) drawing the material (350) into said lumen (Fig 7; para [0051]); and (c) inflating said balloon (330) to at least partially close said distal end of said expandable body (Fig 7; para [0051]).  
	However, Nguyen fails to teach the body lumen (340) is part of the vasculature.  Nguyen teaches “medical retrieval devices are often utilized for removing organic material (e.g., blood clots, tissue, and biological concretions such as urinary, biliary, and pancreatic stones) and inorganic material (e.g., components of a medical device or other foreign matter), which may 
	Regarding claim 13, Nguyen fails to disclose the step of drawing material into the lumen of the catheter is affected using suction.  Aklog discloses a similar catheter for retrieving material from a body lumen (Figs 6A-F) and teaches “Suction or negative pressure may also be applied to facilitate the extraction of a clot or clot material. The device may further comprise a suction element coupled to the proximal hub of the device to apply suction through an inner lumen of the inner shaft and/or the inner lumen of the outer shaft.” (para [0011]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen to further comprise a vacuum source in communication with the lumen of the expandable body (310) for the purpose of enhancing the capture of the material (350) as the material is drawn into the lumen of the catheter.   
	Regarding claim 14, wherein said balloon (330) circumferentially surrounds said distal end (Fig 6; para [0049] – balloon may be toroidal shaped) such that inflation of said balloon pinches closed said opening (see annotated Fig 7 above; para [0051] – “Inflation of balloon 330 closes the distal end or narrows a diameter of stent 310 such that the stone 330 is preventing from exiting stent 310”).  
 “Inflation of balloon 330 closes the distal end or narrows a diameter of stent 310 such that the stone 330 is preventing from exiting stent 310”).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771